..,   .




          ik
          \    THE   ATHB~&JEX             GENERAL
                         OF     TE   XAS             McCreless v.
                                                     Citv of San Antsnio
                      AUSTIN,   Tnzxan   78711       454-SW 2d 393
                                                     Texas Sup. Ct. 1970
                      April 9, 1968

  The Honorable James E. Barlow          Opinion No. M- 217
  Criminal District Attorney
  Bexar County Courthouse                Re: Tax status of residence
  San Antonio, Texas 78204                   of Executive Director
                                             of San Antonio Council
  Dear Mr. Barlow:                           of Churches.
         We have 'beenfurnished the following facts in con-
  nection with your request for an official opinion from
  this office concerning the above referencedmatter. We
  quote from your letter and the letters of your assistants:
                "This is to request your official
           opinion on whether or not the residence
           of the Executive Director of the San
           Antonio Council of Churches is entitled
           to tax exemption, the ti.tleof which is in
           the name of the San Antonio Council of
           Churches.
                "The San Antonio Council of Churches
           is a Protestant organizationfor the co-:
           operative action of certain Protestant :
           Churches. It has as members units of the'~
           Baptist Church, the Christian (Disciples'~.
           of Christ), EvangelicalUnited Brethren,
           Episcopal, Lutheran, Methodist, Methodist
           A.M.E., Presbyterian,United Church of
           Christ, and military chaplains at the local
           military bases. It has trustees,a board
           of directors,and is run by an Executive
           Director, C. Don Baugh, an ordained minister
           of the Disciples of Christ."
                "Rev. Baugh resides at 2334 Blanton
           which is in a residentialarea. The Council
           of Churches had this residence constructed
           as a parsonage and had it particularlyde-
           signed for their special uses. They have




                       -1038-
                                                    -   c




The Hon. James E. Barlow, pages2,(M- 217)


       regular meetings in the parsonage includ-
       ing the Youth Council,,thefacultv'of the
       leadershipschool, committees of the YMCA,
       and other groups connected with the Coun-
       cil of Churches.
           "Rev. Baugh actively performs the
      duties of a minister, i.e. delivering ser-
      mons on an interdenominationalbasis at
      various churches Andybaptisms, marriage
      ceremonies and communion. Rev. Baugh,and
      his family are presently members of a local
      Episcopal church and he is a registered
      postulant (in the process of being ordained
      In the Episcopal Church.) The Disciples of
      Christ recognize dual ordination."
       We were also informed tha,trepresentatives,
                                                 of member
churches in 1943 organized the San Antonio Council of Churches,
the purposes of which were as follows:
            "1. To proclaim, and, through practical
       demonstration,to bear witness to the essential
       unity of the Christian Church by the fellowship,,
    "''.cooperationand the combined effort,8and services,
       regardless of denominationalalignments, of
       Christian people in the San Antonio area.
           "2. To provide an interdenominational
      agency enlarging and extending the work of the
      Christian Church, impossibleof accomplishment
      by an individual church, in the fields of Evan-
      gelism, Christian Education, Social Relations,
      United Worship and Christian Fellowship,and com-
      munity religious welfare.
           "The Council shall be autonomous and not at
      any time affllla,te~d
                          with or a member of any other
      church council.
           "The Council shall not concern itself with the
      dogma, practices or the governmentalstructure of
      its member churches.
           "The Council shall be a non-profit organi-
      zation. No member ~officer,committeemanor
      otherperson connected with'the Council, other
      than members of its employed staff, shall re-
      ceive any compensationwhatever for his or her

                   -1039-
~The Hon. James E. Barlow, page 3 (M-217)


        services.,The funds received.fromall
        sources shall be used exclus'ivelyIn carry-
        ing out the purposes and work of the Council." '
       We were also informed that Reverend C. Don Baugh, the
Bxecutive Director, serves as minister-at-largefor member
churches of which there are presently 105; when the minister
of a member church is out of the city or Is ill, he preaches
for them, performs marriages, and buries their dead. The sub-
ject property is an ordinary three-bedroom,dining,room, den,
kitchen and patio, and the living room, den and patio "are at
times used for official Council entertainmentfunctions. The
Council specificallydesigned the house with official enter-
tainment In mind, such as, the h~ousingof guest speakers"; other
than an occasional wedding no religious services are held in
the residence; the Council is financed 97% by member churches
and 3$ by individualcontributions;the Council is incorporat-
ed (December18, 1958) and has three full time employees and
three part time employees, five of the six being ordained
ministers; title to the residence is in the name of "The Coun-
cil of Churches of Metropolitan San Antonio."
       Article VIII, Section 1 of the Constitutionof the State
of Texas,providesfor equal and uniform taxes as follows:
            "Taxation shall be equal and uniform.
       All property in this state, whether owned by
       natural,personsor corporations,other than
       municipal, shall be taxed in proportion to
       its value, which shall bt+;scertainedas may
       be provided by law. '. . .
       Article 7145, Vernon's Civil Statutes, provides:
             "All property, real, personal or mixed,
        except such as may be hereinafter expressly
        exempted, is subject to taxation,and the
        same shall be rendered and listed as herein
        prescribed."
.,     Article VIII, Section 2 of the Texas Constitution,pro-
vides that the legislature9    by general laws, exempt from
taxation:
            II
             . . . any property owned by a church
       or by a strictly religious society for the



                      -1040-
The Hon. James E. F?arlow,page 4 (M-217)


      exclusive use as a dwelling place for the
      ministry of such church or religious society,
      and which yields no revenue whatever to such
      church or religious society; provided that
      such exemption shall not extend to more proper-
      ty than is reasonablynecessary for a dwelling,
      place and in no event more than one acre of
      land; . . .'I
       In 1961, pursuant to the above, the legislatureenacted
;;r+,;cle
        7156b,-VkrnonlsCivil Statutes, which-providesas fol-
    :
           "There Is hereby exempted from taxation
      any property owned exclusivelyand in fee by
      a church for the exclusive use as a dwelling
      place for the ministry of such church, and which
      property yields no revenue whatever to such
      church; provided that such exemption shall not
      extend to more property than is reasonablyneces-
      sary for a dwelling place and in no event more
      than one~acre of land; and provided further that
      the fact that the ministry uses a portion of the
      dwelling as their study, library or office shall
      not prevent the property from being considered
      as being used exclusivelyas a dwelling place.
      For purposes of this Act, 'church' includes a
      strictly religious society; and 'ministryof such
      church' means these persons whose principal oc-
      cupation is that of serving in the clergy, minis-
      try, priesthood or presbytery of an organized
      church or religion, whether they are assigned to
      a local church parish, synagogue, cathedral or
      temple or some larger unit of the church organi-
      zation and whether they perform administrative
      functtionoor nOti”
      The rule of statutory constructionhas been stated as
follows:
           "All statutes for the exemption of property
      from taxation are to be strictly construed against
      the exemption, and in favor of the state and taxa-
      tion. An exemption cannot be raised by implica-
      tion,~e;.~h~E-intel,tiBn,-,to
                                relieve from the burden
      of taxationmust appear affirmatively. If there



                    -1041-
                                                ..-.
The Hon. James E..Barlow, 'page5 (M-217)


      be anambiguity as'to what is exempt, it
      must operate,againstthe owners of the
      property and in favor of the public,,and
      all reasonable doubts as to the proper in-
      terpretationof a statute providing for
      exemptions from taxationmust be resolved
      in favor of the right to 'tax." Radio Bible
      Hour, Inc. v. Hurst-EulessIndependentDi -
      trict, 341 S.W.2d 4b'[(Tex.Civ.App.19b0,'
      error ref., n.r.e.).
      -Under Article 715Ob, if the primary use of a building
is that of a residence for the minister of a church and his
family, the mere fact that it is incidentallyused for other
things, such as a study, office or library, will not prevent
it from being'tax exempt. Hilltop Village; Inc. v. Kerrville
IndependentSchool District.3 T      S    t       1 314 (lgbq .
cf. also 15 A.L.R.2d lObt3,1069 (~~o~~t~on"?~?~. Under the'
stated facts the subject property is used primarily as a resi-
dence for Rev. Baugh.
       The next question presented is whether the~.Councilof
Churches is a "church" or a Qtrictly religious society" as
those terms are used in the statute. The statute defines
"church" as including a "strictly religious society." The
facts given us are to the effect that this Council is incor-
porated under the laws of Texas, and its constitutionshows
that its purpose is the spreading of the Christian faith.
Therefore, we believe it comes within the statutory defini-
tion of a "strictly religious society" and falls within the
term, "church". The same statute states ".~. . 'ministryof
such church' means these persons whose principal occupation
is that of serving in the clergy, ministry priesthood~or
presbytery of an organized church or religion, , . . whether
they perform administrativefunctions or not." We believe
Rev. Baugh, being an ordained minister who not pnly assists
the clergy of member churches but also acts as'the administra-
tive head of the Council (an organized church within the mean-
ing of the statute), and serves as a minister-at-large,is a
"minister"as that-term is defined in Article 7150b. Vol. 27,
Words and Phrases, p. 413, defines "ministry"as the perform-
ance of ecclesiasticalfunctions or duties, and is not restrict-
ed in the sense of "clergy." Rector, etc. of St, George's
Church in City of New York v. Mor   , 152 N.Y.S. 497; accord,
Black's Law Dictionary, Fourth Ed   on.




                     -1042-
The Hon. James E. BarlOW, Page 6 (M-P&7)


       We therefore conclude that the residence of Rev. Bauah
is exempt from the payment of ad valorem taxes in view of
the facts furnished.

                       SUMMARY
                  "'
            It is the opinion of this office, based
       on the facts furnished us, and limiting our
       opinion thereto, that the residence of the
       Executive Director of the San Antonio Council
       of Churches is exempt from ad valorem taxation
       under Article 7150b, TitleX22, Ch. 6, V.C.S.




                                       eneral of Texas
Prepared by Fisher At Tyler
Assistant Attorney General                    ~.~....
APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns B. Taylor, Co-Chairman
W. V. Geppert
John Fainter
R. D. Green
Arthur Sandlin
A,;J. CARUBBI, JR.
Executive Assistant Attorney General




                     -1043-


  .